Case 2:19-mj-09028-ESW Document1 Filed 02/06/19 Page 1 of 4
AO 91 (Rev. 02/09) Criminal Complaint

 

 

 

pow UNITED STATES DISTRICT COURT
o)-? s-\4 for the
District of Arizona
United States of America )
Vv. )
Jose Callez-Toscano, ) CaseNo, | - AD A
a.k.a.: Jose Calles Toscano, ) *
(A088 762 932) )
Defendant )
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of February 5, 2019, in the County of Maricopa, in the District of
Arizona, the defendant violated Title 8, U.S.C. § 1326(a), an offense described as follows:

Jose Callez-Toscano, an alien, was found in the United States of America, at or near Phoenix,
in the District of Arizona, after having been previously denied admission, excluded, deported, and
removed from the United States at or near Nogales, Arizona, on or about March 7, 2015, and not
having obtained the express consent of the Secretary of the Department of Homeland Security to
reapply for admission thereto; in violation of Title 8, United States Code, Section 1326(a), and
enhanced by (b)(1). I further state that I am a Deportation Officer.

This criminal complaint is based on these facts:

See Attached Statement of Probable Cause Incorporated By Reference Herein

cele

REVIEWED BY: Charles E. Bailey Jr., P.S. for Carmelo C. Tringali

}
hx] Continued on the attached sheet. Jal LA

Gomplainant’ 's signature

Y ose L, Collazo,
Deportation Officer

Printed name and title

Sworn to before me and signed in my presence.

 

Date: February 6, 2019

Judge's signature

Eileen S. Willett,
City and state: Phoenix, Arizona United States Magistrate Judge

Printed name and title

 
Case 2:19-mj-09028-ESW Document1 Filed 02/06/19 Page 2 of 4

STATEMENT OF PROBABLE CAUSE
I, Jose L. Collazo, being duly sworn, hereby depose and state as follows:

1. Your affiant is a Deportation Officer with United States Immigration and Customs
Enforcement (ICE). I have learned from direct participation in the investigation and
from the reports and communications of other agents and officers the facts recited

herein.

2. On February 5, 2019, while investigating a previously removed alien and felon, the
Phoenix Mobile Criminal Alien Arrest Team (MCAAT) encountered Jose Callez-
Toscano while conducting a traffic stop, at 3239 West Holly Street, in Phoenix,
Arizona. MCAAT officers determined Callez-Toscano to be a citizen of Mexico,
illegally present in the United States. On the same date, Callez-Toscano was
transported to the Phoenix ICE office for further investigation and processing.
Callez-Toscano was held in administrative custody until his criminal and immigration

records could be obtained and his identity confirmed.

3. Immigration history checks revealed Jose Callez-Toscano to be a citizen of Mexico
and a previously deported criminal alien. Callez-Toscano was removed from the
United States to Mexico at or near Nogales, Arizona, on or about March 7, 2015,
pursuant to the reinstatement of an order of removal issued by an immigration official.
There is no record of Callez-Toscano in any Department of Homeland Security

database to suggest that he obtained permission from the Secretary of the Department

2

 
Case 2:19-mj-09028-ESW Document 1_ Filed 02/06/19 Page 3 of 4

of Homeland Security to return to the United States after his removal. Callez-
Toscano’s immigration history was matched to him by electronic fingerprint

comparison.

. Criminal history checks revealed that on August 17, 2007, Jose Callez-Toscano was
convicted of Criminal Trespass in the First Degree, a felony offense, in the Superior
Court of Arizona, Maricopa County. Callez-Toscano was sentenced to eighteen (18)
months’ probation. Callez-Toscano criminal history was matched to him by electronic

fingerprint comparison.

. On February 5, 2019, Jose Callez-Toscano was advised of his constitutional rights.
Callez-Toscano freely and willingly acknowledged his rights and agreed to provide a
statement under oath. Callez-Toscano stated that he illegally entered the United
States “14 anos” ago, through “Sonora.” Callez-Toscano further stated that he did not
receive permission from the Secretary of the Department of Homeland Security to re-

enter the United States after his removal.

. For these reasons, this affiant submits that there is probable cause to believe that on or
about February 5, 2019, Jose Callez-Toscano, an alien, was found in the United States
of America, at or near Phoenix, in the District of Arizona, after having been
previously denied admission, excluded, deported, and removed from the United States
at or near Nogales, Arizona, on or about March 7, 2015, and not having obtained the

express consent of the Secretary of the Department of Homeland Security to reapply

 
Case 2:19-mj-09028-ESW Document1 Filed 02/06/19 Page 4 of 4

for admission thereto; in violation of Title 8, United States Code, Section 1326(a), and

enhanced by (b)(1).

4 ) Wee

Jose(L. Collazo, ~ if
Depo tation Officer,
Immigration and Customs Enforcement

Sworn to and subscribed before me
this 6 day of February, 2019.

Dore) sf Gk

Eileen S. Willett,
United States Magistrate Judge

 
